UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7452


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LANCE RICHARDSON PAGAN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:13-cr-00258-RJC-8)


Submitted: February 15, 2018                                 Decided: February 20, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lance Richardson Pagan, Appellant Pro Se. Steven R. Kaufman, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lance Richardson Pagan seeks to appeal from the district court’s order denying his

motion to dismiss the indictment. We conclude that Pagan’s motion was in substance a

successive 28 U.S.C. § 2255 (2012) motion.

       The district court’s order is not appealable unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1)(B) (2012).          A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85.

       We have independently reviewed the record and conclude that Pagan has not made

the requisite showing. The district court lacked jurisdiction to deny § 2255 relief on the

merits because Pagan’s motion challenged the validity of his conviction and should have

been construed as a successive § 2255 motion. See Gonzalez v. Crosby, 545 U.S. 524,

531–32 (2005); United States v. Winestock, 340 F.3d 200, 207 (4th Cir. 2003). In the

absence of pre-filing authorization from this court, the district court lacked jurisdiction to

hear a successive § 2255 motion. See 28 U.S.C. § 2244(b)(3) (2012).

                                              2
       Accordingly, we deny a certificate of appealability and dismiss the appeal.

We deny Pagan’s motion for a bill of particulars and dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              DISMISSED




                                            3